  044449/JJR

                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN

 The Estate of KRISTINA ANN FIEBRINK, by
 Special Administrator NATHANIEL CADE JR.; The
 Estate of ANGELICA M. FIEBRINK, JOSE D.
 MARTINEZ, JR., and ROBERT MARTINEZ,
                       Plaintiff,
 V.

 ARMOR CORRECTIONAL HEALTH SERVICE,
 Die.; VERONICA WALLACE, LPN; BRITENY R.                       Case No. 18CV 000832
 KIRK, LPN; EVA CAGE, LPN; BRANDON
 DECKER, APNP; MILWAUKEE COUNTY, A
 MUNICIPAL     CORPORATION;     LATISHA
 AIKENS; LATRAIL COLE; JOHN DOES 1-10;
 JOHN DOES 11-20; AND WISCONSIN COUNTY
 MUTUAL INSURANCE CORPORATION
                  Defendants.

          DEFENDANTS’ BRITENY R. KIRK, LPN’S AND EVA CAGE, LPN’S
      REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR SUMMARY
           JUDGMENT PURSUANT TO FED. R. CIV. 56 AND CIVIL L.R. 56

        Now come the Defendants, BRITENY R. KIRK, L.P.N. and EVA CAGE, L.P.N., by

their attorneys, CASSIDAY SCHADE LLP, and, for their Reply Memorandum of Law in Support

of Their Motion for Summary Judgment, pursuant to Fed. R. Civ. P. 56, and. Civil L.R. 56 , state as

follows:

        This Honorable Court should grant these Defendants’ Motion For Summary Judgment since

there are no genuine issues of material fact with respect to the actions of Defendants, NURSE KIRK

and NURSE CAGE. The evidence establishes that these NURSES’ actions did not constitute

deliberate indifference toward Fiebrink’s health, nor. were they “objectively unreasonable”,

Moreover, Plaintiffs have put forth no expert nursing or physician opinion that establishes
                                                                                            any
constitutional or statutory claim of deliberate indifference, objective unreasonableness, or of any



                                                1

           Case 2:18-cv-00832-AJS Filed 04/09/19 Page 1 of 16 Document 251
  Wisconsin state law negligence claim as to the specific conduct of either NURSE KIRK or NURSE

  CAGE, or, that any of their specific actions caused Fiebrink’s injuries, including her death.

         I.        SUMMARY JUDGEMNT IS WARRANTED AS THERE ARE NO
                   GENUINE ISSUES OF MATERIAL FACT, ENTITLING JUDGMENT AS A
                   MATTER OF LAW AS TO NURSE KIRK AND NURSE CAGE

          Through the entirety of the events at issue, from August 24 through August 28, 2016,

 Fiebrink was an inmate subject to the “deliberate indifference' standard under the 8**’ Amendment,

 and, it is under this standard that this case should be analyzed. Plaintiffs however, argue that

 Fiebrink was a “Pre-Trial Detainee^ to which the “objectively unreasonable” standard applies.

 Whichever standard the Court decides to apply to this matter, the evidence and argument in the

 paragraphs that follow establish that none of NURSE KIRK’S or NURSE CAGE’S specific conduct

 at issue, was “deliberately indifferent” to Fiebrink’s health, nor, was their conduct “objectively

 unreasonable . Plaintiffs cannot produce a triable issue of fact relative to NURSE KIRK or NURSE

 CAGE with respect to conduct amounting to a violation of Fiebrink’s Constitutional rights.

regardless of which standard the Court applies.

              M-Ufse Britney Krk did not violate Fiebrink’s Constitutional rights regardless nf
                whether the Eighth Amendment or Fourteenth Amendment controls

        The evidence establishes that NURSE KIRK did not act deliberately indifferent to

Fiebrink’s health, and, that none of her subject conduct was objectively unreasonable. Contrary to

the Plaintiffs’ claims asserted in their Brief, the undisputed evidence establishes that Fiebrink:

refused NURSE KIRK’S attempt to conduct her Detox check; refused all care from NURSE KIRK;

refused all conversation, counsel, advice, and, evaluation by NURSE KIRK; refused to allow

NURSE KIRK to take her vitals; refused to allow NURSE KIRK to
                                                                                 'gauge” any alleged
withdrawal symptoms; and, refused to allow NURSE KIRK to advise her of the
                                                                                     consequences of
refusing treatment. The evidence also establishes that at the time of NURSE KIRK’S involvement


                                                  2


          Case 2:18-cv-00832-AJS Filed 04/09/19 Page 2 of 16 Document 251
 with Fiebrink on 8/25/16, that Fiebrink was not “critically in need of care”. (Second Reid Dec., Ex.

 B, Kirk Dep. p. 54, 56; SOMF fl3, %\7, ^21, f22).

        The undisputed evidence establishes, that as per her training by Armor, NURSE KIRK

 asked her accompanying Correctional Officer Stokes to go to Fiebrink’s cell to check to see if

 Fiebrink wanted her Detox check. (SOMF fl8). Officer Stokes went to Fiebrink’s cell and asked

 Fiebrink if she wanted her Detox check. (SOMF *|19). Fiebrink told Officer Stokes that she did not

want her Detox check. (SOMF fl9). Officer Stokes advised NURSE KIRK that Fiebrink did not

want her Detox check. (SOMF ^20). NURSE KIRK was not trained by Armor, nor, was it Armor’s

policy or procedure for NURSE KIRK to go up to Fiebrink’s cell to observe or interact with

Fiebrink in her own cell. (SOMF fl2). Rather, Armor trained NURSE KIRK that she was not

permitted to go to Fiebrink’s cell. (SOMF f22). Fiebrink refused to come out of her cell and

refused to receive her Detox check. (SOMF f21). NURSE KIRK attempted to provide the Detox

check to Fiebrink and Fiebrink refused it. (SOMF ‘i|21). Since Fiebrink refused her Detox check,

which was her right, NURSE KIRK did not have the opportunity to physically observe or to speak

with Fiebrink. (SOMF ^22).

        Following Fiebrink’s refusal of treatment, NURSE KIRK prepared the “Refusal of

Treatment” Form (hereinafter “Refusal Form”). NURSE KIRK wanted to document that Fiebrink

refused her Detox check. (SOMF ^23). NURSE KIRK signed the Refusal Form, and then, as per

the Armor training, NURSE KIRK obtained the signature of Officer Stokes as a witness on the

Refusal Form. (SOMF f24).       Per Armor policy, Officer Stokes’ signature was obtained since

Fiebrink refused to sign the Reftisal Form. (SOMF ^24). NURSE KIRK properly completed the

Refusal Form, and, properly placed it in the bin where all the Refusal Forms were placed. (SOMF

124).



                                                 3

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 3 of 16 Document 251
         While Plaintiffs claim that NURSE KIRK did not “escalate” Fiebrink’s refusal, all of the

 Refusal Forms were collected by the Nurses’ Supervisors and entered into Armor’s system. (Reid

 Dec., Ex. B, p. 59; SOMF f25). Moreover, while Plaintiffs claim that NURSE KIRK did not

 document Fiebrink’s refusal in Fiebrink’s chart, (Plaintiffs Brief p. 13), this claim is false since

 under the “Update Notes” for 8/25/16 in Fiebrink’s “tasks chart”, NURSE KIRK input the data,

 “Refused appointment. Refusal slip signed. LPN Kirk, Britney, R. on 8/25/16.” (Second Reid

Dec., Ex. B, Kirk Dep. p. 77; Defendants’ Response To Plaintiffs’ Proposed Findings of Fact

“DRPPFOF’fllO).

        While Plaintiffs claim that NURSE KIRK’S actions were later found to be a “root cause” of

Fiebrink’s death, the Corrective Action Plan did not indicate that NURSE KIRK was obligated to

escalate the care, as there were no symptoms during her shift that warranted escalation.

Additionally, this finding should not be considered by the Court as it is a subsequent remedial

measure pursuant to Federal Rule of Evidence 407.

        There is no evidence in the record that NURSE KIRK “simply did not care” (Plaintiffs’

Brief p. 13). Rather, the record establishes that as to NURSE KIRK’S actions, NURSE KIRK did

what she was trained by Armor to do and followed Armor’s appropriate training, policies and

protocols.

        Despite Plaintiffs arguments to the contrary, it cannot be said, like in Gavton v, McCov. 593

F.3d 610 (7* Cir. 2010), that NURSE KIRK’S judgment departed so substantially from the

professional norm that she acted deliberately indifferent to Fiebrink’s health. Nor, can it be said that

NURSE KIRK’S actions were so dangerous that the deliberate nature of her conduct can be

inferred.” Gayton, 593 F.3d at 623. NURSE KIRK understood that as of the morning of 8/25/16,

Fiebrmk was not having any withdrawal symptoms, as she had not been prescribed any



                                                   4

             Case 2:18-cv-00832-AJS Filed 04/09/19 Page 4 of 16 Document 251
 medications, that an earlier assessment performed hours before by Nurse Mai Bruno found no

 withdrawal symptoms, and, there is no evidence that Fiebrink had any change in her condition on

the morning of 8/25/16. (SOMF fl3). Fiebrink was offered her Detox check by NURSE KIRK,

and, Fiebrink refused it, as was her right.

        At the time of NURSE KIRK’S attempted Detox check, NURSE KIRK clearly did not

know of, nor did she disregard, any excessive risk to Fiebrink’s health or safety. Nor, can it be

inferred from NURSE KIRK’S actions that any inference could be drawn that any substantial risk of

serious harm existed as to Fiebrink. There is no evidence that Fiebrink experienced any withdrawal

symptoms at all on 8/25/16. Thus, as to NURSE KIRK, Fiebrink had no serious medical need that

NURSE KIRK allegedly ignored, was deliberately indifferent to, or acted objectively unreasonable

toward. Thus, the evidence in this case prevents a reasonable jury from inferring that any of

NURSE KIRK’S actions constituted deliberate indifference and/or that any of her actions were

 objectively unreasonable”. Accordingly, this Honorable Court should enter summary judgment m

favor of NURSE KIRK, and, against the Plaintiffs.

  Nurse Eva Cage did not violate Fiebrink’s Constitutional rights regardless of whether the
                 Eighth Amendment or Fourteenth Amendment controls

       The evidence establishes that NURSE CAGE did not act deliberately indifferent to

Fiebrink’s health, and, that none of her subject conduct was objectively unreasonable. Contrary to

the Plaintiffs’ claims asserted in their Brief, NURSE CAGE did complete a Refusal Form after

Fiebrink refused NURSE CAGE’S Detox treatment and CIWA assessment. Fiebrink’s refusal

prevented NURSE CAGE from explaining to Fiebrink the potential consequences of refusing the

CIWA assessment, and, from physically observing Fiebrink. Fiebrink’s refusal precluded NURSE

CAGE from evaluating Fiebrink to “ensure that Fiebrink was not in danger of dying.”




                                                5

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 5 of 16 Document 251
        Plaintiffs’ assertions notwithstanding, the evidence establishes that: on the morning of

 8/27/16, NURSE CAGE noticed that Fiebrink did not come out of her cell for her Detox

monitoring. (SOMF 129). NURSE CAGE asked the Corrections Officer to go to Fiebrink’s cell to

see if Fiebrink was coming out so that she could have her assessment. (SOMF 130). The Officer

walked over to Fiebrink’s cell, opened the door, and talked to Fiebrink. The Officer then closed the

door, went over to NURSE CAGE and said that Fiebrink did not want to come out of her cell.

(SOMF 131). For safety and security reasons, NURSE CAGE had been trained by Armor not to

enter or even approach the inmates’ cells. (SOMF 132).

        Contrary to Plaintiffs’ claims that NURSE CAGE did not complete a Refusal Form, and,

that Fiebrink’s “refusal was not documented in any way”, NURSE CAGE filled out a Refusal Form

in its entirety, indicating that Fiebrink refused to come out of her cell. (SOMF 133; Plaintiffs Brief,

p. 15). NURSE CAGE had the attending Officer sign the Refusal Form as well. (SOMF 133).

NURSE CAGE made a late entry in Fiebrink’s chart due to the fact that on 8/27/16, NURSE CAGE

left the Jail early, at about noon, because she had her own medical issue that required her to leave

prior to the conclusion of her shift. NURSE CAGE had advised her Supervisor at Armor of the

same. (SOMF 134).

       While Plaintiffs claim that, “since CAGE did not document the refusal, she could not have

escalated the refusal to a superior”, Plaintiffs are incorrect as NURSE CAGE did fill out a Refusal

Form, and, would not have escalated Fiebrink’s refusal if she was not informed of any symptoms

that Fiebrink was having. (Second Reid Dec. Ex. C, Cage Dep. p. 65; SOMF 133; DRPPFOF 162,

163). Since Fiebrink refused a Detox check from NURSE CAGE, NURSE CAGE did not have the

opportunity to evaluate Fiebrink. (SOMF 131). Fiebrink had a right to refuse NURSE CAGE’S

assessment. (Second Reid Dec. Ex. C, Cage Dep. p. 66; DRPPFOF 162,163). NURSE CAGE was



                                                  6

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 6 of 16 Document 251
 not allowed to walk off to Fiebrink’s cell. (SOMF ^32). NURSE CAGE was trained by Armor that

 if the patient did not come out of her cell, or, if the Officer did not report to her that the Patient was

 too physically sick to come out of her cell, that there was no other way for her to determine whether

 a patient required additional medical care, even if the patient had refused her check. (Second Reid

 Dec. Ex. C, Cage Dep. p. 68-69; DRPPFOF 1|62, f63).

        While Plaintiffs claim that NURSE CAGE “did not make any entry into Fiebrink’s chart or

the CorEMR System regarding Fiebrink’s alleged refusal of treatment” on 8/27/16, NURSE CAGE

testified that as an LPN she did not make chart notes into the CorEMR as to her interactions with

patients, because LPN’s were not allowed to enter these chart notes. (Second Reid Dec. Ex. C, Cage

Dep. p. 50, Plaintiff s Brief, p. 15). In addition, while Plaintiffs claim that NURSE CAGE’S actions

were later found to be a “root cause” of Fiebrink’s death, the Corrective Action Plan did not indicate

that NURSE CAGE was obligated to escalate the care, as there were no symptoms during her shift

that warranted escalation. Additionally, this finding should not be considered by the Court as it is a

subsequent remedial measure pursuant to Federal Rule of Evidence 407.

        Like Nurse Radcliff in Gayton, it cannot be said that NURSE CAGE’S judgment departed

so substantially from the professional norm that she acted deliberately indifferent to Fiebrink’s

health. Nor, can it be said that NURSE CAGE’S actions were “so dangerous that the deliberate

nature of her conduct can be inferred.        Gayton, 593 F.3d at 623. Fiebrink refused NURSE

CAGE’S Detox check. NURSE CAGE did what Armor trained her to do and followed the

appropriate policies and protocols.

       At the time of NURSE CAGE’S attempted Detox check, NURSE CAGE clearly did not

know of, nor, did she disregard any excessive risk to Fiebrink’s health or safety. Nor, can it be

inferred fi-om NURSE CAGE’S actions that any inference could be drawn that any substantial risk



                                                   7

          Case 2:18-cv-00832-AJS Filed 04/09/19 Page 7 of 16 Document 251
 of serious harm existed as to Fiebrink. By the time of NURSE CAGE’S shift on the morning of

 8/27/16, no Detox medications had been prescribed to Fiebrink, and, no withdrawal symptoms, or,

 any other medical issues with respect to Fiebrink, had been reported to the medical staff. There was

 one reported instance of alleged diarrhea experienced by Fiebrink, but that occurred after NURSE

CAGE performed her rounds. Thus, as to NURSE CAGE, there did not exist any known serious

medical need as to Fiebrink that NURSE CAGE allegedly ignored. Therefore, the evidence in this

case prevents a reasonable jury from inferring that any of NURSE CAGE’S actions constituted

deliberate indifference, or, that any of her actions were 'objectively unreasonable”. Accordingly,

this Court should enter summary judgment in favor of NURSE CAGE and against the Plaintiffs.

        IL      NURSE KIRK AND NURSE CAGE ARE ENTITLED TO JUDGMENT AS A
                MATTER OF LAW ON ALL OF PLAINTIFFS’ CLAIMS BECAUSE
                PLANTIFFS CANNOT ESTABLISH CAUSATION

        With respect to causation at Section “F” of the Plaintiffs’ Response Brief, the Plaintiffs did

not provide the requisite expert opinion necessary to establish that Fiebrink’s injuries, including her

death, had a causal connection to the specific actions of either NURSE KIRK or NURSE CAGE. In

Section 1983 cases the “plaintiff must produce evidence that she sustained actual injury and that her

injuries had a causal connection with the alleged [Section 1983] due process violation.” Gavton. 593

F.3d at 624.    Expert testimony that the plaintiff suffered because of a delay in treatment would

satisfy the requirement.” Gavton. 593 F.3d at 610.          •Evidence of a plaintiffs diagnosis and

treatment, standing alone, is insufficient if it does not assist the jury in determining whether a delay

exacerbated the plaintiffs condition or otherwise harmed him [her]”. Gavton. 593 F.3d at 624.

       In this case, the Plaintiffs’ proffered evidence of Fiebrink’s diagnosis and “treatment”

rendered by NURSE KIRK and NURSE CAGE, standing alone, without appropriate expert

testimony, is insufficient because it does not assist the jury in determining whether their specific



                                                   8

          Case 2:18-cv-00832-AJS Filed 04/09/19 Page 8 of 16 Document 251
 treatment actually exacerbated Fiebrink’s condition or otherwise harmed her. Recall that neither

 NURSE KIRK nor NURSE CAGE, had been assigned to provide any assessment of Fiebrink on the

 night shift of 8/25/16, on the day shift of 8/26/16, on the night shift of 8/26/16, after noon on

 8/27/16, on the night shift of 8/27/16, or, on the morning of 8/28/16. (SOMF f35).

        Fiebrink was found unresponsive at 7:38 a.m. on August 28, 2016. NURSE CAGE had left

 the Jail nearly 24 hours earlier. NURSE KIRK had been assigned to assess Fiebrink, days before,

on the morning of 8/25/16. (Reid Dec., Ex. A, Amended Complaint, T|44, p. 15; SOMF fl6, ^4).

While Plaintiff describes “this horrifying debacle in the last hours of life”, neither NURSE KIRK or

NURSE CAGE, were even at the Jail during these hours. (Plaintiffs’ Brief, p. 25).

        Recall that on the day shifts of 8/25/16 and 8/27/16, when NURSE KIRK and NURSE

CAGE were assigned to Fiebrink, there is no evidence that Fiebrink had any withdrawal symptoms

or any medical complaints. Fiebrink presented with no withdrawal symptoms, she had not been

prescribed any withdrawal medications, and, no withdrawal symptoms or issues were reported to

medical staff at any point in time through to NURSE CAGE’S assessment on 8/27/16. Fiebrink

exercised her right and refused treatment and examination by both NURSE KIRK and NURSE

CAGE on their respective shifts. (SOMF f 17, ^22, f33).

       On April 2, 2019, as part of Plaintiffs’ Response Brief, for the first time the Plaintiffs

proffered a new document, “Declaration of Richard B. Lewan, M.D.”, which is attached to the

Second Reid Declaration as Exhibit H. Plaintiffs’ expert, Dr. Lewan’s newly disclosed Declaration

contains new critical standard of care opinions against NURSE KIRK and NURSE CAGE at ^11 of

this Declaration. These new standard of care opinions against these Defendant NURSES, however,

were not disclosed in the first Expert Report of Dr. Lewan, disclosed by Plaintiffs on 3/1/19, per

Court Order. These newly disclosed opinions should be stricken pursuant to Fed. R. Civ. P.



                                                 9

          Case 2:18-cv-00832-AJS Filed 04/09/19 Page 9 of 16 Document 251
 26(a)(2) and Fed. R. Civ. P. 37(c)(1), as they are untimely, being disclosed over a month after the

 3/1/19 deadline set by the Court. (Second Reid Declaration, Exhibit I, Text Only Order by Judge J.

 P. Stadtmueller on 2/12/19).

        Federal Rule of Civil Procedure 26(a)(2) “requires parties to disclose the name of any

person the party may call to testify as an expert under Federal Rule of Evidence 702. Fed.R.Civ. P.

26(a)(2)(A).” Jenkins v. Bartlett, 487 F.3d 482, 487 (7"’ Cir. 2007). When the potential witness “is

retained or specially employed to provide expert testimony in the case or whose duties as an

employee of the party regularly involve giving expert testimony,” the disclosure must also include a

“written report prepared and signed by the witness.” Fed. R. Civ. P. 26(a)(2)(B), Jenkins. 487 F.3d

at 487. This report must include:

        “a complete statement of all opinions to be expressed and the basis and reasons therefore;
        the data or other information considered by the witness in forming the opinions; any exhibits
        to be used as a summary of or support for the opinions; the qualifications of the witness,
        including a list of all publications authored by the witness within the preceding ten years; the
        compensation to be paid for the study and testimony; and a listing of any other cases in
        which the witness has testified as an expert at trial or by deposition within the preceding
        four years.” Jenkins, 487 F.3d at 487.

        The purpose of the report is to “set forth the substance of the direct examination.” Fed. R.

Civ. P. 26 advisory committee’s note. Id. “The required disclosures must be made within the time

frame directed by the court.     Fed. R. Civ. P. 26(a)(2)(C), (emphasis added), Jenkins, 487 F.3d at

487. Moreover, “a party is barred from using at trial evidence that it failed to disclose ‘without

substantial justification’ as required by Rule 26(a), unless that failure was harmless.” Fed. R. Civ. P.

37(c)(1) & advisory committee’s note. Jenkins. 487 F.3d at 488. In Musser v, Gentiva Health

Serys., 356 F.3d 751, 759 (7* Cir. 2004) for example, the court excluded all of the plaintiffs expert

testimony because the plaintiff did not designate these witnesses as experts, nor, did the plaintiff file

the required expert reports by the deadline set by the court pursuant to Fed. R. Civ. P. 26(a)(2)(A).



                                                   10

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 10 of 16 Document 251
         In this case, Plaintiffs failure to disclose their expert’s Dr. Lewan’s now critical opinions of

 NURSE KIRK and NURSE CAGE in its initial Expert Report of 3/1/19, is not harmless and is

 prejudicial to these Defendants. Plaintiffs in their 3/1/19 Expert Report of Dr. Lewan, had every

 opportunity to disclose every opinion that Dr. Lewan had against Defendants, NURSE KIRK and

NURSE CAGE, but disclosed none. In part, because Plaintiffs’ expert, Dr. Lewan had no specific

criticisms against the specific care and treatment rendered, or allegedly not rendered, by NURSE

KIRK and NURSE CAGE, these Defendants moved for and prepared a motion for summary

judgment and supporting Memorandum of Law. Trial of this matter is set to proceed on May 13,

2019.

          Since Plaintiffs initial expert disclosure of 3/1/19, there has been no new evidence or

testimony secured in this case necessitating a supplementation of Dr. Lewan’s initial 3/1/19 Expert

Report. Thus, there is no basis for Dr. Lewan to supplement his 3/1/19 Expert Report over a month

later, aside from Plaintiffs attempting to survive these Defendants’ Motion For Summary Judgment,

a praetice not allowed by the courts in the Seventh Circuit.

        Plaintiffs’ tactic in trying to survive these Defendants’ Motion For Summary Judgment by

having their expert. Dr. Lewan, attempt to offer new opinions a month after Plaintiffs’ diselosure

deadline, is not unheard of in other district courts in the Seventh Circuit. For example, in Malibu

Media, LLC v. Doe, a respondent to a summary judgment motion sought to survive it by issuing

additional expert opinions in his response brief under the guise of “supplementation.” Case No. 13C

6312, 2016 U.S. Dist. LEXIS 14798, *38-39 (N.D. Ill. 2016). The Malibu court did not accept this.

The Malibu court noted.

        “Malibu’s effort to add new opinions to [its expert’s] original declaration is gamesmanship
        under the guise of supplementation. Courts have regularly stricken such purported
        supplementation of an expert report that appears on summary judgment briefing, citing, 8A
        Charles A. Wright, Arthur R. Miller & Charles L. Marcus, Federal Practice and Procedure


                                                  11

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 11 of 16 Document 251
         §2049.1, at 319-20 (3d ed. 2010), (collecting cases); ‘Supplementation of an expert report
         permits a party to correct inadvertent errors or omissions. Supplementation, however, is not
         a license to amend an expert report to avoid summary judgment.” Malibu, 2016 U.S.Dist.
         LEXIS 14798 at *38.

         Since Dr. Lewan’s new criticisms disclosed against NURSE KIRK and NURSE CAGE

should be stricken, the Plaintiffs do not have any medical criticism or expert opinion that establishes

that either NURSE KIRK or NURSE CAGE’S specific treatment or actions had a causal connection

to Fiebrink’s injuries, including her death. Therefore, like in Gavton. this Court should find that

NURSE KIRK’S and NURSE CAGE’S actions were not the cause of Fiebrink’s injuries, including

her death, and, grant Summary Judgment in favor of NURSE KIRK and NURSE CAGE on

Plaintiffs’ Section 1983 claims.

        In addition, since the Plaintiffs did not respond to these Defendants’ arguments with respect

to the criticisms against NURSE KIRK and NURSE CAGE provided by the Plaintiffs’ other expert,

Timothy P. Ryan, it is clear, that under the Daubert framework, Mr. Ryan lacks specific knowledge

in either nursing or in medicine, to assist the trier of fact to understand or to determine whether

NURSE KIRK’S or NURSE CAGE’S specific conduct, was below the applicable standard of care

or whether their specific actions had a causal connection with the alleged statutory or constitutional

violations.

        in.    PLAINTIFFS CANNOT SUSTAIN THEIR BURDEN OF PROOF ON
               PLAINTIFFS’ STATE LAW NEGLIENCE CLAIM

        In support of their state law negligence claim, Plaintiffs argue that, “none of the Armor

Defendants provided Fiebrink medical care that met the constitutional standard much less a

negligence standard”, and, that “summary judgment is generally not appropriate in negligence

actions. (Plaintiffs Brief, p. 24-25.) This argument is unavailing. This Court must enter summary

judgment in favor of these Defendants, NURSE KIRK and NURSE CAGE, on this medical



                                                 12

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 12 of 16 Document 251
 negligence state law claim since the Plaintiffs have not established through expert testimony, the

 applicable standard of nursing care to be applied to NURSE KIRK’S and NURSE CAGE’S actions,

 and, that their alleged failure to conform to that standard of nursing care caused Fiebrink’s injuries,

 including her death.

        In Plaintiffs’ Negligence Count IV, all of the allegations against NURSE KIRK and NURSE

CAGE involve questions of nursing judgment that are to be evaluated under a professional care

standard. The Plaintiffs’ Negligence claim against these nurses is clearly one for medical

malpractice.

        As previously stated, in a medical malpractice case in Wisconsin, the plaintiff must establish

the standard of care, establish that the defendant failed to conform to the standard of care, and,

establish that the defendant’s failure to conform to the standard of care, caused the plaintiffs injury.

Carney-Hayes v. Northwest Wisconsin Home Care. 284 Wis.2d 56, 81-82, 699 N.W.2d 524, 537

(Wis. 2005). To hold a professional liable, the plaintiff has the burden, to show that the professional

failed in the requisite degree of care and skill. Froh v. Milwaukee Medical Clinic. S.C.. 85 Wis.2d

308, 317, 270 N.W.2d 83, 87 (Wis App. 1978). Moreover, “that degree of care and skill can only

be proved by the testimony of experts. Without such testimony the jury has no standard which

enables it to determine whether the defendant failed to exercise the degree of care and skill required

of him”. FroK 270 N.W.2d at 87.

        Whether expert testimony is required in a negligence case against a nurse, and thus whether

the court should give the professional care instmction or the ordinary care instmction, depends on

whether the alleged negligent act involved professional nursing care or custodial care. Payne

Milwaukee Sanitarium Found., Inc., 81 Wis. 2d 264, 275-76, 260 N.W.2d 386, 392 (Wis. 1977).

Professional nursing care involves “those matters involving special knowledge or skill or experience



                                                  13

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 13 of 16 Document 251
 on subjects which are not within the realm of the ordinary experience of mankind, and which

 require special learning, study or experience.” Payne, 81 Wis.2d at 276. Expert testimony is

 required to establish the standard of care in these matters. M In Payne, the court held that any

 claim of negligence based on the lack of supervision given, brought against the nurse, required

 expert testimony to establish. Payne. 81 Wis. 2d at 276. Since the level of supervision ordered for

the Payne patient related to therapy and security, this was a matter involving special knowledge or

 skill or experience on a subject not within the realm of the ordinary experience of mankind, which

required special learning, study, or experience. Payne. 81 Wis. 2d at 276.

        Like in Payne, the conduct at issue of NURSE KIRK and NURSE CAGE, in attempting to

provide Fiebrink with her Detox physical assessment, in believing that Fiebrink had no withdrawal

symptoms, with Fiebrink refusing the treatment, and, with the Nurses completing the required

 Refusal of Treatment Form due to Fiebrink’s refusal, in the setting of Jail security, these are all

issues of nursing judgment. Moreover, the issues of whether or not NURSE KIRK and NURSE

CAGE adequately checked on Fiebrink, in a secured jail setting, whether they adequately attempted

to evaluate her pursuant to the nursing training they were given, or, whether Fiebrink’s refusal of

Detox assessments should have been “escalated” to the next level of nursing supervision, all

implicate a standard of nursing care and judgment. These subjects are not within the realm of the

ordinary experience of mankind, all require special study or experience, and, all need to he

established by nursing expert testimony.

       With respect to the Plaintiffs’ expert Dr. Lewan, since his new critieisms against NURSE

KIRK and NURSE CAGE were untimely disclosed and should be stricken, they should not be

permitted to establish the Plaintiffs’ burden of proof in the Plaintiffs’ state law medieal negligence

claim. Moreover, Dr. Lewan’s first Expert Report in this matter failed to establish that either



                                                 14

         Case 2:18-cv-00832-AJS Filed 04/09/19 Page 14 of 16 Document 251
 NURSE KIRK or NURSE CAGE, failed to conform to the nursing standard of care, as the Report

 contained no specific criticisms of the specific conduct of either NURSE KIRK or NURSE CAGE,

 (SOME p 7).

         Also, although the Plaintiffs’ expert, Timothy Ryan’s Expert Report did contain specific

criticisms of the conduct of NURSE KIRK and NURSE CAGE with respect to standard of care and

causation, Plaintiffs did not respond to these Defendants’ arguments that Mr. Ryan has had no

nursing or medical education, training, background, licensure, or, experience, whatsoever. (SOME

1140).

         In this case, since the Plaintiffs have failed to disclose or to provide any expert nursing

opinion that establishes the applicable standard of care, that establishes that the specific conduct of

NURSE KIRK and NURSE CAGE failed to conform to that standard, and, that that specific

deviation of the nursing standard of care was a substantial factor in causing Eiebrink’s injuries and

damages, including her death, the Plaintiffs cannot establish a prima facie case of state law medical

or nursing negligence against NURSE KIRK or NURSE CAGE. Thus, this Court should enter

summary judgment in favor of NURSE KIRK and NURSE CAGE and against the Plaintiffs.

         WHEREEORE, the Defendants, BRITENY R. KIRK, L.P.N., and, EVA CAGE, L.P.N.,

respectfully request that this Honorable Court enter Summary Judgment in their favor pursuant

to federal Rule of Civil Procedure 56, and. Civil Local Rule 56, and, grant such other relief as

this Honorable Court deems equitable and just.


Dated this 9th day of April, 2019.


                                              Respectfully submitted,
                                              CASSIDAY SCHADE LLP




                                                 15

          Case 2:18-cv-00832-AJS Filed 04/09/19 Page 15 of 16 Document 251
                                         By:    Isl      0. ^eid
                                                John J. Reid

                                         One of the Attorneys for the Defendants, BRITENY
                                         R. KIRK, L.P.N., and, EVA CAGE, R.N.

John J. Reid
Wisconsin Bar No. 1057458
 CASSIDAY SCHADE LLP
 111 East Wisconsin Avenue, Suite 2100
Milwaukee, WI 53202
414-224-1086
414-224-6044-Fax
jreid@cassiday.com

9120696




                                           16

          Case 2:18-cv-00832-AJS Filed 04/09/19 Page 16 of 16 Document 251
